Citation Nr: 1230873	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from February 1989 to October 1997.  While the period from October 9, 1992, to October 14, 1997, has been determined to be other than honorable conditions and a bar to benefits; the period from February 22, 1989, to October 8, 1992, was honorable.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an  April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, declined to reopen a claim of entitlement to service connection for PTSD and denied service connection for major depression.  Jurisdiction of the case has since been transferred to the RO in Atlanta, Georgia.   

In March 2012, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge, and a copy of the transcript has been associated with the claims folder. 

The Board notes that the Veteran's specific claims related to service connection for PTSD and major depression.  The Court of Appeals for Veterans Claims (Court) has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the labels attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders, to include PTSD and major depression.  Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disability, to include both disabilities. 

Although the RO previously denied a claim for service connection for PTSD and he now seeks service connection for an acquired psychiatric disorder to include both PTSD and depression, the Board finds that the claims are essentially one claim.  In any case, there is no prejudice in the Board's characterization of the issue as the Board is taking favorable action by granting the claims.   

Also in June 2012, the Veteran submitted additional evidence in support of his claims.  During his March 2012 hearing, he specifically stated that he would submit evidence at a later date and that he was waiving consideration of that evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2011). 


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied the Veteran's claim for service connection for PTSD; the Veteran did not appeal this determination within one year of being notified. 

2.  Evidence received since the August 2002 rating decision raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include PTSD. 

3.  The Veteran's PTSD has been linked to his military service.  


CONCLUSIONS OF LAW

1.  The August 2002  RO decision that denied the claim for service connection for a PTSD is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence has been received sufficient to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The Veteran's PTSD is etiologically related to his active service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error. 

New and Material Claim

In an August 2002 rating decision, the RO denied service connection for PTSD.  That decision is final because the Veteran did not file a timely appeal.  See 38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in January 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service and post-service treatment records which were negative for a diagnosis of a psychiatric disability.  In denying the claim for service connection, the RO indicated that the Veteran failed to submit a stressor statement and there was no evidence demonstrating a confirmed diagnosis of PTSD.  

To reopen the claim, the new evidence must show that the Veteran has stressors (i.e. submit a stressor statement) and/or a confirmed diagnosis of PTSD.  

Since the final rating decision, the pertinent evidence of record includes medical records showing  a diagnosis of PTSD and major depression.  Additionally, the Veterans submitted several stressor statements.  The most salient of those stressor statements indicates that he witnessed a fellow service member go overboard and the U.S. Armed Services Center for Unit Records Research (CURR) has confirmed that a service member onboard the Veteran's ship was presumed to have been lost at sea in October 1989.  Furthermore, there is a medical opinion which links the Veteran's current PTSD to his service stressor.  The Board finds that there is now sufficient evidence to reopen the claim as there is evidence that the Veteran has a confirmed diagnosis of a psychiatric disability, a confirmed stressor, and a nexus between the stressor and service.  For the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the medical evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that new and material evidence has been received as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability, to include PTSD, and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).  
PTSD

At the outset, the Board notes that the analysis herein focuses on PTSD, and not the diagnosed major depression, as that is the basis for which service connection is being granted.  

As noted above, the Veteran contends that his currently diagnosed PTSD is the result of his service.  While he has pointed to multiple stressors, the most salient of those stressor statements indicates that he witnessed a fellow service member go overboard.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM- IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). During the pendency of this appeal, a new version of 38 C.F.R. § 3.304  was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

As to the first element to establish service connection for PTSD, evidence diagnosing the condition, the Board notes that there is conflicting evidence of record.  Post-service medical records are replete for diagnoses of major depression. In fact, on VA examination in October 2009, the examiner specifically found that the Veteran did not meet the diagnostic criteria for PTSD in accordance with DSM-IV as he had not symptoms of avoidance or hypervigilance.  However, most recently, a June 2012 letter from W.C.R, D.O, noted that the Veteran met the diagnosis of PTSD in accordance with military version of PCL-M and noted that his symptoms included avoidance and hypervigilance.  The Board notes that VA's procedure for assessing PTSD acknowledges that PCL-M takes into account the DSM-IV criteria.   Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a diagnosis of PTSD in accordance with DSM-IV criteria.  

Next, as to the Veteran's claimed stressor, as noted above, CURR has confirmed that a service member onboard the Veteran's ship was presumed to have been lost at sea in October 1989.  Therefore, the second element is met as there is credible supporting evidence that the claimed in-service stressor occurred. 

Lastly, with regard to a link between current symptoms and an in-service stressor, the June 2012 letter from W.C.R, D.O is significant.  Notably, Dr. R, in diagnosing the Veteran with PTSD, indicated that his current disorder began with his in-service stressor.  Therefore, inasmuch as the Veteran has been diagnosed with PTSD which a medical professional has linked to confirmed in-service stressor, the Board finds that there is sufficient evidence to grant the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for PTSD is granted.  



ORDER

New and material evidence having been received, the application to reopen a claim for service connection for an acquired psychiatric disability is granted.

Service connection for PTSD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


